Citation Nr: 1339001	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-34 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to July 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this matter in November 2011.  


FINDINGS OF FACT

1. The Veteran had a documented in-service low back injury, with consistent low back stress precipitated by his occupational duties as a medic. 

2. There is competent and probative evidence of continuation of low back pathology therefrom.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a low back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a               duty to notify and assist claimants in substantiating a claim for VA benefits.                         38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the claim is being granted, any error related to the VCAA is rendered moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R.                   § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those above-referenced diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Review of the Veteran's service treatment records (STRs) indicates one instance in June 1963 in which he sought treatment for back pain.  Physical examination at that time revealed tenderness in the left infrascapular muscle group, with pain localized to this area on movement of the back.  The impression was of muscle spasm.  

In correspondence supporting his claim the Veteran states that low back pain started in service while stationed at military hospitals.  According to the Veteran, his first station was at an Air Force base within the continental U.S. where there were veterans from several prior military conflicts, and he was frequently required to do considerable lifting individuals from one location to the next including into hospital beds and gurneys.  The Veteran states that his next duty station was Clark Air Force Base (AFB) in the Philippines where he was placed in charge of a crew that loaded and unloaded C-130 aircraft carrying casualties from Vietnam, which again involved frequent heavy lifting.  According to the Veteran, he had experienced back pain ever since, and sought out continuing treatment at pain management clinics. 

The Veteran's military personnel file confirms that his military occupational specialty (MOS) was a Medical Service Specialist.  A performance evaluation is of record for his duty assignment to Clark Air Base from November 1964 to July 1965 indicating that his occupational duties included, in pertinent part, "assembles, operates and maintains traction apparatus and therapeutic equipment; performs general nursing duties; cares for seriously ill patients..."   

Post-service, the Veteran is documented to have obtained treatment for back pain again in June 2001, November 2001 and May 2004.  A February 2005 chest x-ray examination reported also noted degenerative osteophytes in the lumbar spine.    

The Veteran underwent a September 2006 VA Compensation and Pension examination, pursuant to which the diagnosis was degenerative disc disease L4-L5 and L5-S1 with osteoarthritic changes.  With regard to etiology, it was observed that the Veteran subjectively reported having low back pain since service from carrying and transporting casualties as a medic.  The VA examiner opined that it was less likely than not that the Veteran's low back condition was a result of military service, citing that there was only one instance of recorded in-service treatment for back problems, and no post-service treatment.  (Apparently this examiner had overlooked the documented post-service treatment episodes.)

The Board's November 2011 remand directed that the Veteran undergo another   VA examination taking into account the Veteran's reported continuity of symptomatology since service, as well as the documented post-service treatment.

On VA re-examination of January 2012, the diagnosis was given of intervertebral disc disease of the lumbar spine; lumbar spondylosis (degenerative arthritis); and lumbar L5 radiculopathy (left).  The VA examiner then indicated that "Based on my clinical experience, the available medical literature, a review of the Veteran's claims file and STRs, it appears this Veteran served in a capacity (medical) that could put repeated stress on his lumbar spine.  However, since there is only a single complaint of upper back pain (infrascapular) in 1963 with no intervening back pain complaints for decades in the medical records, the causal relation of this single injury to his claimed conditions (degenerative lumbar arthritis, disc disease, and lumbar radiculopathy) would be mere speculation."

Having reviewed the evidence in its entirety, including with due application of VA's rule of resolving reasonable doubt in the claimant's favor on a material issue, under 38 U.S.C.A. § 5107(b), the Board concludes that there is a sufficient basis to substantiate an award of service connection.  The Veteran is demonstrated to have had in-service injury, in part through the June 1963 entry in his STRs, but primarily through his competent lay assertions of repeated heavy lifting injuries to the back  in his capacity as a medic attending to several individuals at once (as corroborated by personnel records).  The January 2012 VA examination and opinion, while not fully substantiating the Veteran's claim, nonetheless acknowledges this much, essentially finding the Veteran likely had "repeated stress on his lumbar spine" in service.  Thereafter, while the Veteran is not documented to have obtained subsequent treatment for back problems until November 2001, he has also provided lay testimony as to continuing back pain since service, and the Board has no reason to doubt his credibility.  As indicated, moreover, arthritic conditions are amongst those for which continuity of symptomatology presents a viable theory of recovery -- including where, as here, there is no one definitive VA or private medical opinion that retrospectively finds a causal linkage between a current disability and an incident of service.  Given the potential for in-service injury and symptomatology thereafter, there is a competent basis to attribute current low back disability to service.  In so finding, the Board is well aware that the January 2012 VA examiner could not provide an opinion on causation without resort to "mere speculation."  Under such circumstances, there is no doubt that a more definitive VA medical opinion could be obtained on medical causation, directing the examiner to consider properly the Veteran's post-service clinical history, both reported and documented.  See generally, Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Rather, than ordering this further development however, the Board ascertains enough of a basis in the current record upon which to premise a grant of the benefit sought, when affording the Veteran's claim the benefit of the doubt.  Hence, the criteria for service connection for a low back disability are met.  


ORDER

Service connection for a low back disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


